DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 11/7/2022 has been entered and fully considered. Claims 1-4 are pending. Claims 1 and 4 are amended. 

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed transfer head is pivotable about the long axis of the shaft portion without utilizing an elastic force. Narita teaches a coating-film transfer tool having a tape head connected to a shaft, wherein the shaft enables the tape head to rotate and tilt. The tape head of NARITA pivots elastically, as evident in the elastic pivoting range depicted in figures 4A and 4B. As described in paragraph [0034], it is described that the elasticity of the support column supports twisting of the head. Thus, NARITA fails to teach or suggest a transfer head having a main body portion and a pressing portion, wherein the main body portion and the pressing portion form an inelastic body, such that the transfer head is configured to be pivotable about the long axis without utilizing an elastic force. 
Examiner notes that instant published paragraph [0055] defines the inelastic body and that such a body is considered inelastic if it has a deflection of less than 5 degrees. Thus, the “lean” described by Narita is not precluded by the claimed “inelastic body” and being pivotable “without utilizing an elastic force” so long as the degree of deflection is 5 degrees or less. 
As such, NARITA does not teach away from the claim limitations. Narita alone, was not used to reject this portion of the claim, however. TAMAI et al. discloses the use of flexibly deformed or non-deforming heads. The non-deforming heads are used when it is desired to only transfer part of the tape to a transfer area. For this reason, it is believed that one of ordinary skill would substitute the non-deforming transfer head for the deformable transfer head. 
Applicant argues that ROLION fails to remedy the deficiencies of Narita. The tip of ROLION comprises an elastic material and specifically includes a narrow part, 39, configured to enable elastic pivoting of the tip. 
Examiner notes that ROLION et al. was cited for the tape guides and not necessarily the tip portion. 
Applicant argues that the tape head of WU pivots from side to side to the connector being twistable. 
Wu was cited for the relative positioning of the guides, and not for the deformation characteristics of the tape head. Applicants’ arguments are moot. 
Applicant argues that TAMAI may disclose an embodiment having a transfer head that does not “deform flexibly” in the pressing direction, however, there is no motivation to combine the teachings of TAMAI with NARITA. Specifically, the combination of TAMAI and NARITA would require a substantial reconstruction and redesign of the elements shown in NARITA as well as change the basic principle of operation of the NARITA device. 
Examiner notes Applicant’s arguments. Given the amendment to the claims, TAMAI is no longer  being cited. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 4 require that the “transfer head is configured to be pivotable about the long axis without an elastic force”. 
Instant paragraphs [0050]-[0055] describe the inelastic body as being one which deforms 5 degrees or less. Instant figure 6 shows this inelastic body deflecting not about the longitudinal axis, but along the long axis. The instant specification does not provide support for the amount of deflection about the long axis. 
Claims 2 and 3 are rejected for depending from claim 1. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARITA (US 2009/0185849) in view of ROLION et al. (US 2011/0000622) and STEVENS (US 5,714,035)
With respect to claim 1, NARITA discloses a coating film transfer tool (Abstract) comprising a housing, 20, (Paragraph [0025]) having disposed therein a supply reel, 30,  around which a transfer tape before coating film transfer is wound an a winding reel, 40, around which the tape after coating film transfer is wound (Paragraph [0025]; Figure 5); a transfer head, 1, pivotable with respect to the housing and a shaft having a longitudinal axis, oriented in the front-rear direction, about which the transfer head and shaft pivot (Abstract; Paragraphs [0011]-[0014], [0026] and [0028]-[0032]); Figures 3A-3D). The transfer head is provided with a main body portion held by the housing (Paragraphs [0028]-[0032]) and protruding from the housing (Figures 6a and 1) through the shaft and a pressing portion, 1a, (Paragraph [0028]) and a pair of tape guides, 1b, on each side thereof having lower side tape guides and upper side tape guides disposed on respective sides of the main body ((Paragraph [0028]; Figure 5). NARITA further discloses that the shaft length direction (axial direction) is orthogonal to the axial direction of the pressure roller, 1a (Paragraph [0029]; Figure 2b) and thus the tape guides are implicitly positioned orthogonal to the front-rear direction. 
NARITA does not explicitly disclose an interval between front ends of the pair of upper side tape guides is wider than a narrowest interval where the lower side tape guides correspond to a tape path. ROLION et al. discloses a device for applying correction material (Title; Abstract). The transfer head, 4, comprises a pair of upper tape guides, 42, and a pair of lower side tape guides, 36 (Figures 4 and 5). As seen in figure 8, the interval between front ends of the pair of upper side tape guides is wider than a narrowest interval where the lower side tape guides correspond to the tape path (Paragraphs [0041] and [0042]). 
[AltContent: textbox (Interval between lower guides)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Interval between front portion of upper guides)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    273
    410
    media_image1.png
    Greyscale

Such a tip allows for reduced production costs without negatively affecting functionality (Paragraph [0051]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the guides of ROLION et al. for those of NARITA so that the tip can be made with reduced costs but without negatively affecting functionality. 
NARITA discloses that the lean of the head (e.g., elastic force) experienced during use depends on the resilience of the shaft (Paragraph [0036] and [0034]), but does not explicitly disclose the amount of lean necessary for proper functioning.  STEVENS discloses a correction tape dispenser (Title; Abstract) wherein the degree of pivoting of the transfer tip is between 3 and 5 degrees. This amount of deflection allows the tip to align itself automatically to be flat against the surface of the paper (Column 3, lines 5-25). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the shaft of NARITA to have a maximum deflection of between 3 and 5 degrees, as taught by STEVENS, so that the tip can automatically align itself with the paper. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the deflection of the tip both along and about the long axis is within this range so that even if the user presses the tip at an angle with respect to the paper, rather than parallel with respect to the paper, the tip can rotate slightly to automatically align with the paper. 
With respect to claim 2, ROLION et al. discloses that the front end of the upper side tape guide is disposed closer to the pressing portion than a front end of the lower side tape guide (Figures 4 and 5). 
With respect to claim 3, NARITA discloses that the shaft portion is held by the housing at, 4, and the main body portion is provided at a front side in the longitudinal direction (Figures 1 and 2a). 











__________________________________________________________________________________
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARITA (US 2009/0185849) in view of WU (US 2008/0173406) and STEVENS (US 5,714,035)
With respect to claim 4, With respect to claim 1, NARITA discloses a coating film transfer tool (Abstract) comprising a housing, 20, (Paragraph [0025]) having disposed therein a supply reel, 30,  around which a transfer tape before coating film transfer is wound an a winding reel, 40, around which the tape after coating film transfer is wound (Paragraph [0025]; Figure 5); a transfer head, 1, pivotable with respect to the housing and a shaft having a longitudinal axis about which the transfer head and shaft pivot (Abstract; Paragraphs [0011]-[0014], [0026] and [0028]-[0032]); Figures 3A-3D). The transfer head is provided with a main body portion held by the housing (Paragraphs [0028]-[0032]) and protruding from the housing (Figures 6a and 1) through the shaft and a pressing portion, 1a, (Paragraph [0028]) and a pair of tape guides, 1b, on each side thereof having lower side tape guides and upper side tape guides disposed on respective sides of the main body ((Paragraph [0028]; Figure 5). NARITA further discloses that the shaft length direction (axial direction) is orthogonal to the axial direction of the pressure roller, 1a (Paragraph [0029]). 
NARITA further discloses that the shaft length direction (axial direction) is orthogonal to the axial direction of the pressure roller, 1a (Paragraph [0029]; Figure 2b) and thus the tape guides are implicitly positioned orthogonal to the front-rear direction. 
WU discloses that the guides are disposed a distance back from the pressing portion, and the front end of the upper guide is disposed a greater distance from the pressing portion than the front end of the lower side tape guide (Figures 2 and 6, see figure 6 below) to stick a second a coating film of correction tape to a paper sheet (Paragraph [0027]). 
NARITA discloses that the lean of the head (e.g., elastic force) experienced during use depends on the resilience of the shaft (Paragraph [0036] and [0034]), but does not explicitly disclose the amount of lean necessary for proper functioning.  STEVENS discloses a correction tape dispenser (Title; Abstract) wherein the degree of pivoting of the transfer tip is between 3 and 5 degrees. This amount of deflection allows the tip to align itself automatically to be flat against the surface of the paper (Column 3, lines 5-25). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the shaft of NARITA to have a maximum deflection of between 3 and 5 degrees, as taught by STEVENS, so that the tip can automatically align itself with the paper. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the deflection of the tip both along and about the long axis is within this range so that even if the user presses the tip at an angle with respect to the paper, rather than parallel with respect to the paper, the tip can rotate slightly to automatically align with the paper. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




[AltContent: textbox (Front end of upper side tape guide)][AltContent: arrow][AltContent: textbox (Front end of lower side tape guide)][AltContent: arrow][AltContent: textbox (Pressing portion)][AltContent: arrow]
    PNG
    media_image2.png
    614
    279
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the front ends of the upper and lower guides set back from the pressing portion of NARITA and to place the front end of the upper guides further back from the pressing portion than the lower guides, as taught by WU so that the pressing portion can press against a piece of paper and apply correction material thereto. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745